Judgment, Supreme Court, Bronx County (Ralph A. Beisner, J., on assessment of damages; Irwin M. Silbowitz, J., on issue of liability), entered on June 20, 1984, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages only, without costs and without disbursements, unless plaintiff Isaiah Taylor, within 20 days after service upon his attorney of a copy of the order to be entered herein with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to a reduction of the verdict in his favor to $400,-000 and to the entry of an amended judgment in accordance *329therewith. If plaintiff Isaiah Taylor so stipulates, the judgment, as so amended is affirmed, without costs and without disbursements.
Upon review of the record, the damages appear to us to be excessive to the extent indicated. Concur—Kupferman, J. P., Sullivan, Carro, Fein and Rosenberger, JJ.